DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 14, 15 and the addition of claims 30 and 31.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
With respect to claims 14 and 15, the Applicant has argued the Sheffield reference does not properly read on the newly update claim language.
The Examiner does not agree. The Examiner refers the Applicant first to the 112 section below followed by the updated claim rejections wherein the grating relied upon has been changed to reflect the update claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 (and all claims dependent therefrom, 16-31) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14 and 15 have been amended to state the beams from the 1st mirror are sent to the grating having different angles and travel from the grating to the 2nd mirror in parallel. The original specification refers to configurations such as that shown in fig.1 to have a 1st mirror #3 and a second mirror #4 with a grating #2. Beams clearly travel from the 1st mirror #3 to the grating #2 with different angles, however the beams traveling to the second mirror are not disclosed as being parallel. The printed publication at [0034] refers to the beams traveling to the 2nd mirror as being “aligned”. The disclosure also makes clear the output is from the 2nd mirror ([0033]) after the beams have been “aligned” ([0036]).
There are 2 embodiments which the original specification discloses the beams to be in parallel which is at figures 8 and 9. These figures show the parallel beams incident from the 1st mirror #3 and “aligned” at the 2nd mirror #4. Neither of these figures show beams which are “angled to be different from one another” incident from a 1st mirror while being “parallel” at a 2nd mirror.
It appears the Applicant is referring to the apparent collinearly “aligned” beams as being “parallel” as they are not spread in the vertical direction. Although being “collinear” is not equivalent to be being “parallel” the Examiner will interpret “parallel” as “collinear” in the art rejections below in order to advance prosecution as best understood from the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 22, 24, 26, 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield et al. (“An independently controllable multiline laser resonator and its use in multifrequency injection locking”; Appl. Phys. Lett. 29, 588, 1976) in view of Delfyett et al. (US 2003/0165164).
With respect to claim 14, Sheffield teaches a laser device (fig.1) comprising: a first mirror (fig.1 flat mirror) and a second mirror (fig.1 output coupling mirror) to cause resonance of a plurality of beams having different wavelengths from one another (fig.1 lambda1-3); a diffraction grating to cause the plurality of beams that are incident from the first mirror with directions of beam central axes angled so as to be different from one another (fig.1 grating A; note claim language not limited to directly incident from the first mirror such that the beams from the mirror are spread to different angles before reaching grating A) to travel to the second mirror while aligning the beam central axes with one another to be parallel (fig.1 grating A, pg.1 col.2 para.2; beams from grating A to second mirror are considered “parallel” as they are “collinear” and not spread in the vertical direction as outlined in the 112 rejection above), and cause the plurality of beams that are incident from the second mirror with the beam central axes being aligned with one another to travel to the first mirror with the directions of the beam central axes being different from one another (fig.1 grating B, noting paths of lambda1-3); a housing housing a carbon dioxide laser gas (fig.1 gain cell, pg.2 col.1 para.3) that is a laser medium through which the plurality of beams traveling between the first mirror and the diffraction grating pass (fig.1), and has a discrete gain spectrum in which a peak occurs at each wavelength of the plurality of beams (pg.2 col.1 para.3 inherent based on use of low pressure CO2; note Applicant spec [0035]); and an adjuster (fig.1 apertures) provided between the diffraction grating and the first mirror to select a wavelength of the plurality of beams for each beam, wherein the plurality of beams are output with the beam central axes being aligned with one another (fig.1 to right of output coupling mirror), and beam intensity of the plurality of beams is equalized (pg.3 col.1 para.1). Sheffield does not clearly teach the adjusters adjust a loss of the plurality of beams.  Delfyett teaches a related multiwavelength laser system (fig.1/9, abstract) which includes a similar resonator structure and beam paths (fig.1/9) for the wavelengths, teaches the gain medium can be CO2 ([0057]), and additionally teaches the adjuster (fig.1 #110, fig.9 #200) is operable to vary the transmission intensity ([0036]) and/or flatten the gain ([0055]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the adjusters of Sheffield to be adjustable to vary the transmission intensity and/or flatten the gain as demonstrated by Delfyett in order to provide a means of selecting a desired power for the wavelength components and to have a means to insure equal power operation over a wider power driving range (Sheffield, pg.3 col.1 para.1-3).
With respect to claim 22, Sheffield, as modified, teaches the device outlined above, including the beams in the gain medium to be largely parallel and converge from the grating (fig.1), but does not teach an optical element provided between the diffraction grating and the housing to parallelize the plurality of beams propagating from the diffraction grating and cause the plurality of beams propagating from the housing to converge.  Delfyett further teaches optical elements used to parallelize in one direction and converge in the opposite direction (fig.1 #90 [0037], fig.9 #150 [0048]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an optical element in the device of Sheffield as demonstrated by Delfyett in order to insure the light traveling between the gain medium and grating properly separates and converges.
With respect to claim 24, Sheffield teaches the housing has a flat plate shape (fig.1 cell, pg.2 col.2 para.3).  
With respect to claim 26, Sheffield, as modified, teaches the device outlined above, but does not teach an optical element to achieve optical coupling between the first mirror and the laser medium.  Delfyett further teaches using optical elements between each mirror and the laser medium (fig.1 #20/30/50, fig.9 #20/30/50). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Sheffield to utilize an optical element between the laser medium and first mirror as demonstrated by Delfyett in order to shape and guide the light to maintain a high quality resonator.
With respect to claim 28, Sheffield teaches an optical element to achieve optical coupling between the second mirror and the laser medium (fig.1 grating B).  
With respect to claim 30, Sheffield teaches the diffraction grating is a single diffraction grating (fig.1 grating B is a single diffraction grating).
With respect to claim 31, Sheffield, as modified, teaches the adjuster is an aperture (Delfyett, [0036, 55] wherein specific examples are: spatial transmission mask, semicircular opaque material; which are considered types of apertures as they influence light (such as blocking) in 1 region differently from another).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield and Delfyett in view of Javan (US 4287486).
With respect to claim 16, Sheffield, as modified, teaches the device outlined above, but does not teach a pulse oscillation mechanism is provided between the diffraction grating and the second mirror, and the plurality of beams are pulsed by at least one of Q-switched oscillation and Q-switched/cavity-dumped oscillation.  Javan teaches a similar multiwavelength laser system (fig.3), including use of CO2 (col.6 lines 48-53), and further teaches use of a q-switched operation for pulsing all beams (fig.3 via #18, col.6 lines 13-17; necessarily affecting the resonator q). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a q-switching device in a similar position as that outlined by Javan in the device of Sheffield in order to provide for output pulse operation.
With respect to claim 18, Sheffield, as modified, further teaches an amplifier to amplify the plurality of beams pulsed by the pulse oscillation mechanism (fig.1 via the TEA-section, pg.2 col.2 para.3).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield and Delfyett in view of Bucher et al. (US 5210764).
With respect to claim 20, Sheffield, as modified, teaches the device outlined above, but does not teach the first mirror includes a reflecting surface that is a concave surface, and a radius of curvature of the concave surface in a cross section of the first mirror is equal to a distance between the diffraction grating and the first mirror.  Bucher teaches a similar multiwavelength CO2 laser resonator (fig.2, abstract) which includes a concave mirror for the dispersed beam reflecting mirror (comparable to identified first mirror of Sheffield) and further describes the importance of the radius of curvature of the mirror and the separation from the grating (col.5 lines 40-63). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a concave mirror for the first mirror of Sheffield as demonstrated by Bucher to control the light shape and direction within the resonator.
Further, it would have been obvious to modify the radius of curvature of the concave surface in a cross section of the first mirror to be equal to a distance between the diffraction grating and the first mirror as Bucher has demonstrated these parameters to be result effective variables (col.5 lines 40-63) and would be a matter of optimization of the system of Sheffield and Bucher allowing for selection of desired wavelengths for feedback (Bucher, col.5 lines 50-60) and control of the light within the resonator (see also MPEP 2144.05 II A/B).

Claims 15, 23, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield in view of Harshaw (US 4696012).
With respect to claim 15, Sheffield teaches a laser device (fig.1) comprising: a first mirror (fig.1 flat mirror) and a second mirror (fig.1 output coupling mirror) to cause resonance of a plurality of beams having different wavelengths from one another (fig.1 lambda1-3); a diffraction grating to cause the plurality of beams that are incident from the first mirror with directions of beam central axes angled so as to be different from one another (fig.1 grating A; note claim language not limited to directly incident from the first mirror such that the beams from the mirror are spread to different angles before reaching grating A) to travel to the second mirror while aligning the beam central axes with one another to be parallel (fig.1 grating A, pg.1 col.2 para.2; beams from grating A to second mirror are considered “parallel” as they are “collinear” and not spread in the vertical direction as outlined in the 112 rejection above), and cause the plurality of beams that are incident from the second mirror with the beam central axes being aligned with one another to travel to the first mirror with the directions of the beam central axes being different from one another (fig.1 grating B, noting paths of lambda1-3); a housing housing a carbon dioxide laser gas (fig.1 gain cell, pg.2 col.1 para.3) that is a laser medium through which the plurality of beams traveling between the first mirror and the diffraction grating pass (fig.1), and has a discrete gain spectrum in which a peak occurs at each wavelength of the plurality of beams (pg.2 col.1 para.3 inherent based on use of low pressure CO2; note Applicant spec [0035]); and an adjuster (fig.1 apertures) provided between the diffraction grating and the first mirror to select a wavelength of the plurality of beams for each beam, wherein the plurality of beams are output with the beam central axes being aligned with one another (fig.1 to right of output coupling mirror), and beam intensity of the plurality of beams is equalized (pg.3 col.1 para.1). Sheffield does not teach the first mirror includes a reflecting surface having a reflectance different for each region on which a corresponding one of the plurality of beams is incident and equalizes beam intensity of the plurality of laser beams.  Harshaw teaches a similar laser system with multiwavelength output (fig.2) and which is suggested to be used with CO2 lasers (col.1 lines 10-21) and additionally teaches forming a first mirror with a reflecting surface having a reflectance different for each region on which a corresponding one of the plurality of beams is incident (fig.2 M1, fig.3a/b) and equalizes beam intensity of the plurality of laser beams (col.3 line 55 – col.4 line 9, via equalizing gain). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the first mirror of Sheffield to have a reflecting surface having a reflectance different for each region on which a corresponding one of the plurality of beams is incident as demonstrated by Harshaw in order to provide a means of selecting a desired power via gain equalizing for the wavelength components and to have a means to insure equal power operation over a wider power driving range (Sheffield, pg.3 col.1 para.1-3).
With respect to claim 23, Sheffield, as modified, teaches the device outlined above, including the beams in the gain medium to be largely parallel and converge from the grating (fig.1), but does not teach an optical element provided between the diffraction grating and the housing to parallelize the plurality of beams propagating from the diffraction grating and cause the plurality of beams propagating from the housing to converge.  Harshaw further teaches optical elements used to parallelize in one direction and converge in the opposite direction (fig.2 #44). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an optical element in the device of Sheffield as demonstrated by Harshaw in order to insure the light traveling between the gain medium and grating properly separates and converges.
With respect to claim 25, Sheffield teaches the housing has a flat plate shape (fig.1 cell, pg.2 col.2 para.3).  
With respect to claim 27, Sheffield, as modified, teaches the device outlined above, but does not teach an optical element to achieve optical coupling between the first mirror and the laser medium.  Harshaw further teaches using optical elements between the first mirror and the laser medium (fig.2 #38/40). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Sheffield to utilize an optical element between the laser medium and first mirror as demonstrated by Harshaw in order to shape and guide the light to maintain a high quality resonator.
With respect to claim 29, Sheffield teaches an optical element to achieve optical coupling between the second mirror and the laser medium (fig.1 grating A).  

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield and Harshaw in view of Javan.
With respect to claim 17, Sheffield, as modified, teaches the device outlined above, but does not teach a pulse oscillation mechanism is provided between the diffraction grating and the second mirror, and the plurality of beams are pulsed by at least one of Q-switched oscillation and Q-switched/cavity-dumped oscillation.  Javan teaches a similar multiwavelength laser system (fig.3), including use of CO2 (col.6 lines 48-53), and further teaches use of a q-switched operation for pulsing all beams (fig.3 via #18, col.6 lines 13-17; necessarily affecting the resonator q). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a q-switching device in a similar position as that outlined by Javan in the device of Sheffield in order to provide for output pulse operation.
With respect to claim 19, Sheffield, as modified, further teaches an amplifier to amplify the plurality of beams pulsed by the pulse oscillation mechanism (fig.1 via the TEA-section, pg.2 col.2 para.3).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield and Harshaw in view of Bucher.
With respect to claim 21, Sheffield, as modified, teaches the device outlined above, but does not teach the first mirror includes a reflecting surface that is a concave surface, and a radius of curvature of the concave surface in a cross section of the first mirror is equal to a distance between the diffraction grating and the first mirror.  Bucher teaches a similar multiwavelength CO2 laser resonator (fig.2, abstract) which includes a concave mirror for the dispersed beam reflecting mirror (comparable to identified first mirror of Sheffield) and further describes the importance of the radius of curvature of the mirror and the separation from the grating (col.5 lines 40-63). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a concave mirror for the first mirror of Sheffield as demonstrated by Bucher to control the light shape and direction within the resonator.
Further, it would have been obvious to modify the radius of curvature of the concave surface in a cross section of the first mirror to be equal to a distance between the diffraction grating and the first mirror as Bucher has demonstrated these parameters to be result effective variables (col.5 lines 40-63) and would be a matter of optimization of the system of Sheffield and Bucher allowing for selection of desired wavelengths for feedback (Bucher, col.5 lines 50-60) and control of the light within the resonator (see also MPEP 2144.05 II A/B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which lists a number of related references.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828